Citation Nr: 0022307	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from July 1955 to April 
1956.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1997 to the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa, for 
additional development.  While the case was in remand status, 
a January 1999 rating decision reopened the veteran's claim 
for service connection for back disability, based on the RO's 
conclusion that new and material evidence had been submitted 
in accordance with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and denied the reopened claim.  However, the Board is 
not bound by the RO's reopening of the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the report of a March 2000 MRI of the 
lumbar spine from a private physician was added to the record 
in April 2000, subsequent to the RO's most recent 
consideration of the issue on appeal.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.  38 C.F.R. §§ 19.37(a), 20.1304(c) (1999).


The veteran indicated in correspondence sent to VA on several 
occasions beginning in 1998 that he desired to appear at a 
personal hearing before the Board.  In response to a Board 
letter sent to the veteran in February 2000 to clarify his 
wishes regarding a personal hearing, he indicated that he 
desired to attend a hearing before a member of the Board in 
Washington, D.C.  Consequently, a letter was sent to the 
veteran in March 2000 informing him that a personal hearing 
had been scheduled for May 1, 2000.  However, according to a 
statement from the veteran, received by VA later in March 
2000, he would not be able to attend a hearing at the Board 
because he could not afford to travel to the hearing.  
Although the veteran is unable to travel to Washington, D.C. 
for a Board hearing, it is unclear whether he desires either 
a personal hearing with a traveling member of the Board or a 
video conference hearing with the Board.

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide medical evidence, such as a 
statement from a physician, supporting 
his contention that his current back 
disability is etiologically related to 
service.  

2.  The veteran should also be asked by 
the RO to inform the RO whether he 
desires to appear at a personal hearing 
before a traveling member of the Board 
sitting at the RO or desires a video 
conference hearing before a member of the 
Board.

3.  Thereafter, the RO should review the 
claims folders and should undertake any 
other indicated development.  The RO 
should then readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for 
back disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, and he has indicated that 
he desires a Board hearing, he should 
then be scheduled, in accordance with the 
docket number of this case, for a either 
a hearing before a traveling member of 
the Board sitting at the RO in Des 
Moines, Iowa, or for a video conference 
hearing, at the Des Moines RO, with the 
Board, depending on the type of Board 
hearing requested.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


